Citation Nr: 0623179	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  05-09 566	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Esther Cheng, Intern






INTRODUCTION

The veteran served on active duty from January 1960 until 
July 1960, and then from August 1963 until May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision.


FINDING OF FACT

The veteran currently has hearing loss which has been related 
to noise exposure while on active duty.
 

CONCLUSION OF LAW

The criteria for service connection for hearing loss have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran experienced loud noise exposure while working as 
a mechanic and auto maintenance helper in a motor pool during 
active duty.  Shortly after his time in service, his 
supervisor at work noticed that he had a hearing problem, as 
accounted by the supervisor in a December 2003 letter. 

At an October 2003 VA examination, the veteran was diagnosed 
with mild to profound high frequency sensorineural hearing 
loss.  This diagnosis was consistent with an audiological 
evaluation conducted in March 2003 by a private physician, 
which also revealed profound hearing loss.  Following the VA 
examination, the examiner opined that the veteran's hearing 
loss was as likely as not caused by the unprotected noise 
exposure during his military service; and the veteran's 
private physician, in a December 2003 letter, concurred that 
the veteran's hearing loss was probably related to noises and 
problems in the service.  There are no opinions in the file 
that contradict these medical opinions.  

Thus, faced with two credible medical opinions, and factoring 
in the veteran's own credible contentions, the balance of 
positive and negative evidence necessarily tilts towards the 
veteran, and the benefit of the doubt rule mandates that his 
claim is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, the Board finds that the 
veteran's exposure to loud sounds during his time in active 
service caused his hearing loss, and thus his claim of 
entitlement to service connection for hearing loss is 
granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error). 




 
ORDER

Service connection for hearing loss is granted.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


